Title: From Benjamin Franklin to Jared Eliot, 16 July 1747
From: Franklin, Benjamin
To: Eliot, Jared


Dear Sir
Philada. July 16. 1747
I receiv’d your Favour of the 4th Instant. I ought before this Time to have acknowledg’d the Receipt of the Book, which came very safe and in good Order, to hand. We have many Oil Mills in this Province, it being a great Country for Flax. Linseed Oil may now be bought for 3s. per Gallon; sometimes for 2s. 6d: But at New York I have been told it generally holds up at about 8s. Of this you can easily be satisfy’d, it being your Neighbour Government. In your last, you enquir’d about the kind of Land from which our Hemp is rais’d. I am told it must be very rich Land; sometimes they use drain’d Swamps and bank’d Meadows: But the greatest Part of our Hemp is brought from Canistogo which is a large and very rich Tract [of Land] 70 Miles [west] from this City on the Banks of Sasquehanah a large fresh Water River. It is brought down in Waggons. If you should send any of your Steel Saws here for Sale, I should not be wanting where my Recommendation might be of Service. We have had as wet a Summer as has been known here these Thirty Years, so that it was with Difficulty our People got in their Harvest. In some Parts of the Country a great Deal of Hay has been lost, and some Corn mildew’d: but in general the Harvest has been very great. The two preceding Summers (particularly the last,) were excessively dry. I think with you, it might be of Advantage to know what the Seasons are in the Several Parts of the Country. One’s Curiosity in some philosophical Points might also be gratified by it. We have frequently along this North American Coast, Storms from the N East, which blow violently sometimes 3 or 4 Days. Of these I have had a very singular Opinion some years, viz. that tho’ the Coarse of the Wind is from NE. to S.W. yet the Course of the Storm is from S.W to NE. i.e. the Air is in violent Motion in Virginia before it moves in Connecticut, and in Connecticut before it moves at Cape Sable, &c. My Reasons for this Opinion (if the like have not occur’d to you) I will give in my next. I thank you for the curious Facts you have communicated to me relating to Springs. I think with you, that most Springs arise from Rains, Dews, or Ponds, &c. on higher Grounds: Yet possibly some that break out near the Tops of high Hollow Mountains, may proceed from the Abyss, or from Water in the Caverns of the Earth, rarified by its internal Heat, and raised in Vapour, ’till the cold Region near the Tops of such Mountains condense the Vapour into Water [again?] which comes forth in Springs and runs down on the outside of the Mountain, as it ascended on the [Inside?]. There is said to be a large Spring near the Top of Teneriffe; and that Mountain was formerly a Volcano, consequently hollow within. Such Springs, if such there be, may properly be call’d Springs of distill’d Water. Now I mention Mountains it occurs to tell you, that the great Apalachian Mountains, which run from York River back of these Colonies to the Bay of Mexico, show in many Places near the highest Parts of them, Strata of Sea Shells, in some Places the Marks of them are in the solid Rocks. ’Tis certainly the Wreck of a World we live on! We have Specimens of those Sea shell Rocks broken off near the Tops of those Mountains, brought and deposited in our Library as Curiosities. If you have not seen the like, I’ll send you a Piece. Farther, about Mountains (for Ideas will string themselves like Ropes of Onions) when I was once riding in your Country, Mr. Walker show’d me at a Distance the Bluff Side or End of a Mountain, which appeared striped from top to Bottom, and told me the Stone or Rock of that Mountain was divided by Nature into Pillars; of this I should be glad to have a particular Account from you. I think I was somewhere near Newhaven when I saw it. You made some Mistake when you intended to favour me with some of the new valuable Grass Seed (I think you call’d it Hurd Seed) for what you gave me is grown up, and proves meer Timothy; so I suppose you took it out of a wrong Paper or Parcel.
I wish your new Law may have the good Effect expected from it, in extricating your Government from the heavy Debt this War has oblig’d them to contract. I am too little acquainted with your particular Circumstances to Judge of the Prudence of such a Law for your Colony with any Degree of Exactness. But to a Friend one may hazard one’s Notions right or wrong. And as you are pleas’d to desire my Thoughts, you shall have ’em and welcome. I wish they were better. First, I imagine that the Five Per Cent Duty on Goods imported from your Neighbouring Governments, tho’ paid at first Hand by the Importer, will not upon the whole come out of his Pocket, but be paid in Fact by the Consumer: For the Importer will be sure to sell his Goods as much dearer as to reimburse himself: So that it is only another Mode of Taxing your own People, tho’ perhaps meant to raise Money on your Neighbours. Yet if you can make some of the Goods, heretofore imported, among yourselves, the advanc’d Price of 5 percent may encourage your own Manufacture [torn] and in time make the Importation of such Articles unnecessary, which will be an Advantage. Secondly, I imagine the Law will be difficult to execute, require many Officers to prevent Smugling, in so extended a Coast as yours; and the Charge considerable: And if Smugling is not prevented, the fair Trader will be undersold and ruined. If the Officers are many and busy, there will arise Numbers of vexatious Lawsuits, and Dissensions among your People. Quere whether the Advantages will overballance. Thirdly, if there is any Part of your Produce that you can well spare and would desire to have taken off by your Neighbours in Exchange for something you more want, perhaps they, taking Offence at your selfish Law, may in Return lay such heavy Duties or Discouragements on that Article, as to leave it a Drug on your Hands. As to the Duty on transporting Lumber, (unless in Connecticut Bottoms to the West Indies) I suppose the Design is to raise the Price of such Lumber on your Neighbours, and throw that advanc’d Price into your Treasury: But may not your Neighbours supply themselves elsewhere; or if Numbers of your People have Lumber to dispose of, and want Goods from, or have Debts to, pay to your Neighbours, will they not, (unless you employ Numbers of Officers, to watch all your Creeks, and Landings) run their Lumber, and so defeat the Law; or if the Law is strictly executed, and the Duty discourage the Transportation to your Neighbours, will not all your People that want to dispose of Lumber, be laid at the Mercy of those few Merchants that send it to the W. Indies, who will buy it at their own Price, and make such Pay for it as they think proper. If I had seen the Law, and heard the Reasons that are given for making it, I might have judg’d and talk’d of it more to the purpose. At present I shoot my Bolt pretty much in the Dark: But you can excuse, and make proper Allowances. My best Respects to good Madam Elliot and your Sons; and if it falls in your Way, my Service to the kind hospitable People near the River, whose Name I am sorry I’ve forgot. I am, Dear Sir, [with] the utmost Regard, Your obliged humble Servant
B Franklin
